Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants amendments and the reply under 1.111 to pre-interview communication dated 3/23/2021. For the sake of compact prosecution, the examiner discussed allowable subject matter with Attorney Rudy Ng on Apr 21 2021. In light of the claim amendments (3/23) and the following examiner’s amendments, the rejections stated in the preinterview first office action are withdrawn. The withdrawn claims 46-50, 54-55 have been rejoined. Claims 36-42, 44-50, 52-55 are allowed and renumbered as 1-18. 
Claim 36 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 46-50, 54-55 directed to other species and using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

				EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rudy Ng on 4/21/2021. 
The application has been amended as follows: 
	1. Claim 36 is amended as follows:
 	In line 3, DELETE ‘a 3- to 12-membered heterocycle’ and  
INSERT “piperidine or piperazine” 

2. DELETE claim 43.


3. Claim 46 is amended as follows:
In line 2, DELETE the following:
“Z1 is 5- 6-membered heterocycle, substituted with -X-C1-6 alkyl-R3 and Z1 is further optionally substituted with one or more R6;”






In line 2, DELETE the following:
“Z1 is piperidine or piperazine, substituted with X C1-6 alkyl-R3 and Z1 is further optionally substituted with one or more R6;”


5. REWRITE Claim 50 as follows:


50. The compound of claim 36, which is selected from the following table:

Compound #
Structure
6

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

7

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

8

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

9

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

13

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

14

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

15

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

16

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

23

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

24

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

25

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

26

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

27

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

28

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

29

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

30

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

31

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

32

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

33

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

34

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

35

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

36

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

37

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

38

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

39

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

40

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

41

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

42

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale

43

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

44

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

45

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

46

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale

47

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

48

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

49

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

50

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale

51

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale

52

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale

53

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale

54

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale

55

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale

56

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

57

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale




6. DELETE claim 51. 

7. In claim 52, line 1 after ‘claim 36, which’ DELETE, “directly or upon activation from a prodrug form”

8. In claim 53, line 1, after ‘claim 36, which’ DELETE “directly or upon activation from a prodrug form”




9. In claim 55, line 1, after ‘method of claim’, DELETE ‘36’ and INSERT “54” 

(to correct the dependency). 




			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to compounds of formula (I), and its use in a method of selectively killing senescent cells as claimed. 
The closest prior art Diebold (US 20120035134) teaches N-acylsulfonamide compounds as Bcl-2 and Bcl-XL inhibitors but do not teach or suggest the claimed compounds. The instant specification teach the synthesis of select claimed compounds, effects of compounds in the Bcl assay (Table 1), and its senolytic activity (Table 2). The method claims require the use of compounds of formula (I) and no prior art renders obvious or anticipates the compounds or aforementioned method, claims 36-42, 44-50, 52-55 are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627